’




                OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                    AUSTIN




           County Auditor
r..
 in.       Herr18 County
,.t',:r~   %ueton.  Texar




                    Se ham pour let
                    "On Septeaibar
               an exeoutlre  orbar,                  ated the Of-
               floe of Ztzo~aboy Man             6 aotual oreafioa
                                                  9 an ada\lnia-




                                           Offloo of Clrilian
                                         l4 the Oo~smorm o? the
                                         or8 or Cuor4lmtora   of
                                         n their 8ereral iStates.



                                 of the legal
                                            si$hts and resgon-
                            a~partsfniag tomeh pasltlom.*   'Ihe
               quote4 language le taken from the far% of aom-
               mi~slon IssueU by the Governor.

                     %Q far lI I am infommd, the Gaveraor has
               not isau~d rpooiric   proclamations or other ln-
               struotfons  authorizLng or 4lreobing the Tarlous
               mordinators   appointed in Xarria County to adopt
Honorablr    B. L. I%*hburn,     cage e


       the plan for olrillan      4afenae    whloh hea bomn
       pleoe4 In effoot     by a tentative       an4 aomwhat
  : .  looao   agmement    among  the   aeveral    Coordinators
       appointed    In Barr18 County. The County Judge
       an4 the Kayur of tha City of Houston, as the
      appointed Coordinator8 of the two largeat gorern-
      mental    units fn Harria County, have entern4 in-
       to an egmement with the &a~ors of the other
      munlclpelitlea,     by whiah Colonel Tke Aahburn
      wla appoint&      Dlreotor of Clrlllan        Lmfenae with
      general authority      to aoordinate       such defense
      aotivltles     In Earrla County.       Aa I understand
      the present arrangesent,        each of tha muniolpal-
      ltlea lnvolre4,     wlth the exception of the Coun-
      ty of Harris an4 the City of Houston, propoaea
      to diraot all of It@ OnB ex~emditures              deter-
      mined   by It to be neosacarp in oonueotioa               wltb
      ths defense aetivftiea.         It ia further Froposed
      hy the County Jud&e and the &:a~or that the Coun-
      ty of Harris ac4 the City of Houaton shall eon-
      tributn fuund.sfor the support, opsmtion,                 an4
      wintenanoe      o? the Qffioe of the Mreotor at
      Cfviliwn IIsfensa and to dafray the expanses
      whlah are sat forth ln~ the bud&et submitteb by
      tha Clreotor of Mvllian         Deferuse, a oorg of
      whiah ia attaahed.       Ranemlly,       the type of ex-
      pendltum propoaed oon6lata of the esplay~~ent
      of the neoeraary pemonnel,          outlays    for    tsle-
      phone llnea, expenditures        and, maintenanoe of
      siotor epulpment,     and the pumhaae 0r warning
      signal8 to be installed       an4 aalntalned by the
      Eireotor.
           *The auggemted method or opsmtlng          the Cf-
     rioe er the Diraotor of Civilian       Pefenee, and
     the aativtties   which will be enrrled on uu4er
     his dfrsot%on and supervision,      le by dlmot
     f lnanoial oontributlon,   or, eltsmatltel~,        by
     the oontribution   of equipBent, pemonnel,         and
     aupgllea for the operetlon end oalntenonoe of
     the civilian   derenae setup.    This, therefore,
     immediately miaea ttls question of the author-
     ity or County orricera    to contrll.uts    fund8   r0r
     this purpose, OP the 1BndiWJ     Or   BmplOyBe8,    SUP-
     plies, and equlplaant.    Tha proposed oourae or
     aotion pmeenta to lag mind the fo1lowI.W quea-
     tiona rhlch are reapeotftily     8ubmitte4 to you
     rOr    4ete25htian:
                                                               ‘..>.I




Eonorablo   R. L. !c‘aahburn, Pago 8


     "(1) Yay the kunty legally   oontrlbuto    to tha
     support and maL~teaanoo 0r the ofrior   0r   tha
     Qfreotor or Civilian  Defenao of Harris County
     money from its fisnaml Fund, or its Road and
     Bridge Fund, or both, for the payment of the
     type of oxpenaea outlined in the budget     aub-
     mitted by the Dlreetor of Clvlllnn   Defense?
     "(6) If the Oounty and its orrloers    hove. such
     authority,  mar the Count9, lo tluthrough
                                           g       the
     Waulaalonera~    Qourt, enter Into a joint oop-
     tract with the City o fHo wa to n,llthar  alone
     or jolntlt  tith the various other munlolpalltlea
     in Farrla Count9, to proTide for the o eratlon
     Of the Offloe oi the Director or Clrll f an De-
     fenae, an4 the oontrlbutlon   or ruade ror auoh
     purpose out of the Osnwal    Pun4 and the Roa6
     an4 Bridge Fun47
     "(3) If the County mey 1 ally latar 5.nta auoh
     a co&mot    as la suggeate3 la Quertloa (4) abova,
     may the County then pay over Its pro rota sham
     of the fund8 fixed by the oontraot to the Dlree-
     tor ror erpaa4lture,   or s.Ust any such aontraot
     provide that expenditures     Shall be m4e only In
     aocordanoa with the laws protl4lng     for a4rrrtlae-
     aeat for bids, ptiaoa,        audits, and other laws
     regulstlag  tha aoaountlng for and expenditure of
     Gouaty funds, auoh as the Depoaltor9 T.aw, et
     cetera?
     “(4)  In the event you aimuld    be of  the opinloa
     that the County my not legally      direotlj   ooa-
     tribute manea from its General ?und, or Its
     Road an4 Bridge Fund, aa aug~eate4 In Queatlon
     (1) above, am it, without violating        the law
     acting throug K the Commlaalonera* Court an4 its
     duly oonstltuteb   offloara,   auoh as the Sheriff,
     the imeaaor    and Colleotor   of Taxes, ard other
     ajmllar offloors,   oontrlbuto   supplies,   mohla-
     cry, equipment, and personnel for the purpose
     or operating and ncfintalnlng    the offioe   of CliIl-
     Inn Dotense, suoh operation and malntanaaoe to
     be 6ubjaOt to the direotlon     of the appointed
     Qlreotor for Harris Oounty?
           *'ihe obdeot to be aao~mp3lahe4 IS not onI9
     a laudable one, but la undoubtedly a pub110
 Ronoreblo    H. L. W48hbum,      Page   &




I .   matter.     It 8eema to me, however, that the au-
      thorlty af ths Caunty ottlaars 4ad the Comml.8-
      i3i0llOrEi Court, in abnnrotfon with euoh matter,
      is limitsd.     Berrfr County happens to be rituated
      in a partioul4rly     vital 4re8, 41~04 it 14 the
      mat and oenter of muah wurk and manutaatum 410
      reatsd tc th4 iapcrt4nt       end of a ~8uecrraiul pro-
      88aution   of  th4 war.    It  IB, 4s you know, t&r
      oenter   of oil aotiritl48 and the, various     r4-
      finorles themaelr46 81% at th4           pmsgnt     time l4rg4-
      ly 4 aged in the mmufaaturr et tcluck4$&l;ther
      ingr%onts    OF baeea ot explorives.
      therewforo, a 4e6%rable objest to ;.be w%ceplli5h-
      e4 by the operatlen of th4 Oftioe of Civilian
      w4B80.
            *The Ccmml8rionrra~ Court Is authorlsed by
      tf;4 provlalon8 Of ArtAolr Y, Sectian 18, of the
      Conatitutioa,   wbioh provides in part, 48 follaw8:


            mrl’ha county oommlseionore 80 ohomen. with
      the oounty j\?agei as presiding   cfilorr,    8-1
      eompo+e4th4 GotmtJ Ccmaissionere Court, whleh
      8hiLl exercise   ruoh pewem and jurivdietion       war
      all &aunt? buein484, 48 18 conferred       by thl8
      Con8titutlon     cm&   ths law8 ai tha State, or 50
      may be hamafter        prrsaribe& *

              Vho ganecal pawarr of a Ocuml8aion4r8*
      Court are provided In &tlale             2551, Vernon*8
      Annot4t4d T4x48 Statut48.             In addition to the
      genrral power8 them awi!mrated               there are v8r-
      ioun 8 8aial power8 snuam+at*4 In the 8tatute8
      which ia 14 beon p4e8ed from time to time. %%A@,
      ths Forty-Seventh       Lsglal4turo      pa8wd an 4et
      which Is now a8rri4d a8 W$tolo 835la-1,                  Var-
      wm*e     Annotate4   Tmas    Watutrr,       whloh author-
      is411 the County Cmmi805awm’ Court to 'tur-
      aleh fire proteotion       and fir4 fighting           4gulp-
      ment to th4 citisem of 8aah oouaty r48Miry
      outside     the aity  llmita of 4ny a%$~, town, or
      village     within the county and/Or adjoining              OOPP-
      t14e.1      '&la etatute speoitieally         authorlt48
      the ColsmSe8iearrs" Court        to    mk4   oontr4Ot6     with
       *any city, town, or village           within the oouutp
      ad/or     adjoinIng eountles,         upon suoh term8 aad
      oonditioaa aa        411 be 4gr.44 upon brtwesa the
      Conu4ie8ion4re' @!I  ourt and the governing body Of
  Ronarabla H. I,. Wmhburn, Page 5


      6UOh Olty, ton%, cm ~111~4, for the~uoe or the
i .   tire truoks and other tire flshting   equIpaan$ of
      the ofty, town, or vfllsge.l   The 4ot 4OZlO1Ud48
      with 4 provl.60 reading:
           R~~~vIQeQd, however, that any flro eqolp-
      want purohared by any County ahall be 4~~0 only
      by a majority tote of property owning taxpayorr
      and quelifird vetern of such aouxty at a aounty-
      wide eleotion oalled for ruoh p~4~080.~
                 “nl4l-4    are
                            ale0 ~ViSfOn4      In the Pub110
      E4alth        St4tUt48, 8U4h 48 &tiOlS     4410f,  ‘author-
      k ing   th e  lx p mdftur           e CommIsaI.oners~
                                     by th8
      CotirE at County runa for publio health an4
      sanlt.atIan.      Arti        68Eb autharieec the Oom-
      mIs4Ionerr~ Court rnQ the oounoil of any OIty
      or town to crpprupriata mQ 4xp4nQ non4y for
      the eXp4B8eS Of tmOp8, bSft6ri48,            OorPpEniOS,
      SigBal   i7U   8    hospital    44tP8, S&l6b8IidS Of th8
      aatIv4 x5.1  T tia of thin m&e locrat44 in moh
      oeunti4s      altier,    or towns, not to 4rewa the
      sum of $iOO per month ror thr expenr,e ei eny
      on4 organization.          ktiale    3891a authorls~8 the
      COIUlty  OcPlsli841On4%‘8’      Qourt, oity luthorftfo8,
      OOSUEUUiti48,           End      OfViU and MtriQtie                    Ol’@li:i3~-
      tioas to provida funds,                       armorI**, lqulment,
      EatsvIal, tranrportetien,                         or oth4r apppmpriatc,
      s4rvioes         or    iaoilities,            to the Texas EM&MO
      Guard.          Them is also               ml014          0144 proviaing
      for a       ‘Km4       Guard,        *   Tblpl   14ttar      4t4tuts       mm48
      to oentsmplats    ths   organIsatlon   at a gu4rvIlU
      band whIah will bs 4uthorIse4,        or the member8
      of which will b;z authorized,       to oarry p14tO18
      and   ether weapons when *aalled to lotual duty
      by the aharltt.'       me %ot provider that ‘ooim-
       ties, oit1es,   and tnnnr aray through their lew-
      tul   gcverning bGQI48 appropri4te      trem their pub-
      110 tr44scrIe8,     rconeym to rOvI44 arm au4 am-
      munition for such herd unii 41 such rrtla 4 M they
      rr4y prsaorIb4,   and those reoeivlng      arms from the
      county shall    x&urn all isunv~and aau5unltl~n to
      the ouunty 5udg4 when not an duty.'          The tfP8
      of expsnditurr    authorte8Q by~th4s4 various        @tat-
      Ut44       18   Very     4imiL4r          w   th4     type    o?   4Xp4UditUr4
      now proposed          to be made en4 about whI4h the above
       w*tloaas          ar4 prOpOunQ*d.  ?h4 ia4t that th4 Leg-
      Pslature round It ne44~ury                            to pass etatUt
Honorable    H. L. Kaahburn, ?a;$.              6




: * ~peoliloally             authorizing
                               the Cwmias1onara*
     Court     to     make          the types above
                              Eaxpendit.wre
                                 of
     noted Impala the neoeaeary c~nolu~lon that wlth-
     out  suah statutes the Court would have no au-
     thority to arake mob expenditurea.
            “So far aa I hare been able to learn then
     18 no statute apsoltloally     authorlrlng any of-
     pendlture in oonneotlon with the ‘Cn?iee of
     Civilian   Defa~nae* of any OS its branohar. Our
     Court8   have repeatedly   aald in the part that
     the powere of tha Ctmmir8lonera* courts and oi-
     tieera of eountior lra limited to thoee exprear-
     ly granted    to them by the Coa~tltutlon  and mtat-
     utea,   and rueh parers as are neoessarily   implied
     rrom those axprm~ly granted.
              “h’llla    County va. Lamparaa County, 40 6.W.
     5b8,    90     Texar 6OSl
           *Comml8alonerr~ Court of tradlwon Coun8y vm.
     Ballaoe, et al, 15 S. a. (2) 555;
              “Van Rosanber               at ll.va.      Xavett,   17s 2.W.
     508     (Error     Refund      7’$
          W3nmisrlonera* Qourt at liarrle  Q0Wity W.
     Kaiser, et al., es 5. w. (a) 840 (Error Rafuaml);
              vX.ty     ot    Brsokmrld~o        ~8. Stephem Oeu~~ty,
     ~$eimmplon          of Appoal8)          180 !WxaI, 2318, 40 S.B.

          ~~uan-Xarrea Fubllahi~   %atpanj to. Hutch-
     insen County, 45 S. iv. (I) 651 (Wrer Rsfuled);
          *Sag& ver Campbell,                  et al.,     4i3 S. y* (g)
     515; and,
           *Len&an ~8. State,                  97 8. :‘j. (Z) e64 (Error
     Refured).
           Tit is ganerelly  noa@ilzed  that the oao-
     mi88ionem~ Court aay abt through @gent8 for oer-
     ta$.n purpoaeo, although their eutherity  to a0
     aat eoaa~a mmewhab limited by the atatutd8. A*
     t&ale 1580, Ravfred Civil Btatuter,   lP%g. The
Honorable B. L. lmahburn,                 Faga   7


     Legislature   may oC&?&t oouiaty bualneaa to some
     other Lenoy than the Camiaslonera~          Court.
  1 *Austin Moe. ve. Patton, et aL, (domraiaalon o?
     Appeala), 208 S. ‘6:. 168.      But appanntly   the
     authority of the Ceatmlaslonera~      Court to dele-
     gate its authority     la very llmltea.     Thus It
     haa been held that the duty or the County aaa-
     missioners  to   audit  all elalma againat tha aoan-
     ty and to order paid only than found to be uat,
     la judlolal   and it8 perfnmanoe      oannot be de i e-
       ated to another.     Padgett, at al. va. You~16
     8 ounty, et al.,    204 6. II’. 1046, (Error dlamlaad,
     1u9 S. 6. 459 1. Pnoumablf the aame rule would
                    u Oounty Auditor,      in the Qiaoharge
                                  0804up o nme b     lua hltatutea aa
    Mtlolea  166 , 1661, and But motion                    L, PIsetion
    19, of Art1018 39138.
                 “Them are numeroim provIaiona OS our Con-
     atitutlon        dlaoloaing a gesleral polkg s? 00nrin-


     ~m~oaea      other than those ror whioh the7 were
                Set Arttola    III, Seotfcma 44, 61, %18,
    and 55;*kr?Aele    I, Seotiona S and 16; and Art%-
    ele XV3 Saotlon 6. Our Supreme        Court ham ala0
    expresaiy aeolareu that fknty       t3awairaloaen~
    Courta have no authority to tranaier mosey frola
    a fund orsate     tar one purpose to a ipkQ omated
    ror 5050 other purpose. 08rrol1,      at al. vs. V?llllam,
    County Tmaeumr,      et al, 109 Texas 158, IxIE S.W.
    504.
          =I do not underHand that the @overnor, In
    hi8 derignation of the County Judge, hu in any
    eense undertaken to authorire the erpendlture  of
    any funds iOr any purpose.    %e EEOverncwla, of
    eourae, given aomrwhat broad authority by the er-
    preaa provlaiona of Saotlen 7, Artlole IV, of
    the Constitution,  whiah reader
                 “life    shall
                        be Ccsunander-in-Chlof of tha
    milltar                the State, eroept don
                         toraea
                        of                           they
    ;yat;;lled    into the 8etua.l serviom of the United
                Be ahall hare powet to aall IIerth tho
    mll.t&     to aeoote   the law8 of the StatO* to
    auppreaa inaurreotlone,       repel in~aalene   and
    protaot thefrontier     iron!  hoetile knLnoura~on%by
    Indian or other predatory bands. *
    Honorable     E. L. Washbuxa, Pago 8


       _I
                   wAn7 expenditure8 which mkht be undertaken
     I .    la aonneotlon with the above eeatlon of the Con-
            stitution,   or any other aeatlon of the Conatltu-
            tlon authorizing     the Governor to aat, would not,
            ao tar 88 f am lntomed,      give the Governor any
            authority to euthoriee oounty oftlaara         to spend
            money tram aounty fund8 in the turtheranoe         of
            the and8 a8 authorlrea.      It aaaae to ma that luoh
            lotlvltles   on the part a? the Govomor mumt neu-
            laaarlly be tfnanoed rrcai approp~latlona made
            by the Leglalature      or under acaie let of the Leg-
            jalature   apaoltloailp   luthorialng the Cm8laalon-
            era* Court, or other oounty ofrioera,        to spend
            money In aid of aatIvltlea     undertaken by the
            Governor under sonatltutlonel      author1 ty.
                       “It aeema turther apparant to ma froai thm
             executive      order   proaxlpated      by the Frealdent
             oroating the Otllae o? ~irlllan             Dokionre that
             It wee eonteaiplated that the Federal Government
             would defray        the lotual oxgenaea laoident to
             thq sotup of that organization.               The order   aeema
             to aontenplate the 2tataa am unite In the Civil-
             Ian ueronae authority,,            Of ooutiae, oouatlea are
             declared      by ou1 Constitution        to be legal aub-
             dlvIalona ai the State.             Artlole   23, Saotlan 1,
             I understand the rule to ba that Cuimlsalonera’
             Courts ma without an7 legislative               powers what-
             aoever, and, am th+ governing bodies ot au+
    ‘-4. (1.      i$lona ai the Etate, muat rely upon the Leg-
             Ydature for authority to emend ?unda.                   I have
             bean unable to find any authority for the ox-
             pendltura propoaod In thfa l~,tanoe,               either in
             the fern? ot a direct authorization             by #a Lag-
             lelature,      or   in the. tom of en lmplloati~          in
             exlatlng statute*.           I   hero enumerated    oort8ln
             atetutea above tmm whioh it might be @ai4 that
             certain wera oould be inferred, but I: do not
             believe e hat they are broad enough to authorlte
             expenditUm8 o? the tme              here proposed.
                  9,   thsrefom,   rWFeOt?dlly  8Ubnit  ?Or  YOUr
            detsmlnetlon    the queatlcna above ‘OmsmateQ,
            and hare appended the oltat~on ai 8UthhoritiM
            and dlaouaalon in the hope that    they Nile., be Of
            some aeslctsnae    fn properly Qeterminl~, the ques-
            tlona submitted.




i
BanoFablo   H.   L.   Wa8hbuFn. Page Q


              “A lvoent opinion OS your d8p8rtmnt whloh
, .   88-e to m to hera fbomebearing upon one ham
      of the queatlon presented is pour Opinion I!  -4483,
      date& Xaroh 16, 194& addressed to Ronorablo
      Burl Brittain, County Auditor, San Fatrio      Coun-
      ty,   Xnton,    Texan, In regard to the aynent of
      exponaes of the County Judge inourre i as Coer-
      dlnator    or Civilian Defoorrr.~
           Ma thank you tar the excellently rrittan opinion
oontainrd in your letter. Sin84 you aoourataly 8tat8 th8
law BP w8 umlerrtand It, we adopt the vlcrs 01 x-48846by
you a8 the oplnlon of thi8 Dapartmaat.   It fol f 018 that
your rlrat  and fourth qu48tionm are answered in the negative,
ana your esoond and third qu8stlon8 do not rsqulr8 an an8w.F.
                                         Your4 very truly
                                    ATTORIfEYOMlCRALQ,rTZXAS